Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     1 Date
                                Document 73 Filed:
                                             Filed 02/14/2020  Entry
                                                   02/14/20 Page 1 of ID:
                                                                      26 6317571




             United States Court of Appeals
                           For the First Circuit


 No. 19-1155

                             KEVIN C. ROBINSON,

                            Plaintiff-Appellant,

                                      v.

      TOWN OF MARSHFIELD; ROCCO LONGO, individually; MICHAEL A.
     MARESCO, in his official capacity; and JOHN E. HALL, in his
                 official capacity and individually,

                           Defendants-Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. Nathaniel M. Gorton, U.S. District Judge]


                                    Before

                     Torruella, Thompson, and Barron,
                              Circuit Judges.


      Anne Glennon, with whom Marisa Ann Campagna was on brief, for
 appellant.
      John J. Davis, with whom Jason W. Crotty and Pierce Davis &
 Perritano LLP were on brief, for appellees.



                             February 14, 2020
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     2 Date
                                Document 73 Filed:
                                             Filed 02/14/2020  Entry
                                                   02/14/20 Page 2 of ID:
                                                                      26 6317571



             BARRON, Circuit Judge.       This appeal concerns a suit by

 Kevin C. Robinson that arises from the events that led to his

 retirement from his position as Fire Chief for the Fire Department

 ("Department") of the Town of Marshfield, Massachusetts ("the

 Town").     The District Court granted summary judgment against

 Robinson on each of his claims, which alleged violations of both

 federal and state law, and Robinson now appeals from that ruling.

 We affirm the grant of summary judgment on Robinson's federal-law

 claims, which he brings under the Age Discrimination and Employment

 Act ("ADEA"), 29 U.S.C. §§ 621-634.1          With respect to the state-

 law claims, which the District Court had jurisdiction over pursuant

 to 28 U.S.C. § 1367, we affirm the District Court's grant of

 summary   judgment    against   Robinson     as    to   his   claims   for   age

 discrimination, retaliation based on his 2015 complaint of age

 discrimination, and failure to investigate.              We vacate, however,

 the District Court's grant of summary judgment against Robinson as

 to his state-law claims for retaliation based on his 2014 complaint

 of   gender    discrimination,      breach    of    contract,     intentional

 interference with contractual relations, and defamation, and we

 direct the dismissal of these claims without prejudice.




       1
       On appeal, Robinson challenges the grant of summary judgment
 against him as to these claims only insofar as they named the Town
 as the defendant.



                                     - 2 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     3 Date
                                Document 73 Filed:
                                             Filed 02/14/2020  Entry
                                                   02/14/20 Page 3 of ID:
                                                                      26 6317571



                                           I.

              Robinson retired from his position as Fire Chief in March

 of 2015 when he was sixty years old after having worked with the

 Department since 1978.2           He did so following a dispute with the

 Town that concerned, at least in part, the Town's allegations that

 Robinson    had    engaged   in    conduct       that   violated    Massachusetts'

 conflict of interest laws while serving as Fire Chief, due to his

 interactions with various members of his family whom he had either

 worked with or managed at the Department.                See Mass. Gen. Laws ch.

 268A, §§ 1-29.

              In the course of the dispute of Robinson's failure to

 comply with those laws, the Town retained a law firm to investigate

 the matter.       The law firm's investigation led it to issue a report

 that concluded that the evidence could support a finding that

 Robinson had committed numerous violations of those laws.                        The

 report     recommended    that     the    Town     refer   the     matter   to   the

 Massachusetts State Ethics Commission.

              Robinson announced his retirement in the wake of the

 issuance of the law firm's report.               He then filed a timely charge

 of   "discrimination      based     on    age     and   retaliation"    with     the

 Massachusetts Commission Against Discrimination and the United



       2We recite the relevant facts in the light most favorable to
 Robinson, the nonmoving party. See Santangelo v. N.Y. Life Ins.
 Co., 785 F.3d 65, 67 n.1 (1st Cir. 2015).


                                          - 3 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     4 Date
                                Document 73 Filed:
                                             Filed 02/14/2020  Entry
                                                   02/14/20 Page 4 of ID:
                                                                      26 6317571



 States    Equal     Employment      Opportunity    Commission     ("EEOC")      and

 received a Right to Sue Letter from the EEOC.

               In December of 2016, Robinson filed a complaint in the

 United States District Court for the District of Massachusetts

 against the Town and other defendants that alleged various federal-

 law and state-law claims, including the ones that are before us on

 appeal.    The defendants moved for summary judgment as to all of

 Robinson's claims, and the District Court granted that motion.

 Robinson now appeals from the judgment dismissing his claims.

                                            II.

               "We   review    the    District     Court's     grant    of    summary

 judgment de novo."      Santangelo v. N.Y. Life Ins. Co., 785 F.3d 65,

 68 (1st Cir. 2015).      We may affirm a grant of summary judgment "on

 any ground revealed by the record." Id. (quoting Houlton Citizens'

 Coal v. Town of Houlton, 175 F.3d 178, 184 (1st Cir. 1999)).

               Summary judgment is appropriate if the record, viewed in

 the   light     most   favorable      to    the   nonmoving    party    --    here,

 Robinson -- discloses "no genuine issue of material fact" and thus

 "demonstrates that 'the moving party is entitled to a judgment as

 a matter of law.'"           Iverson v. City of Boston, 452 F.3d 94, 98

 (1st Cir. 2006) (quoting Fed. R. Civ. P. 56(c)).                  The nonmoving

 party may "defeat a summary judgment motion by demonstrating,

 through submissions of evidentiary quality, that a trialworthy

 issue persists."       Id.


                                        - 4 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     5 Date
                                Document 73 Filed:
                                             Filed 02/14/2020  Entry
                                                   02/14/20 Page 5 of ID:
                                                                      26 6317571



                                     III.

             We   begin   with   Robinson's     challenge   to   the   District

 Court's grant of summary judgment to the Town as to the ADEA claim

 that he brings under 29 U.S.C. § 623(a)(1).            That provision makes

 it "unlawful for an employer . . . to discharge any individual or

 otherwise discriminate against any individual with respect to his

 compensation, terms, conditions, or privileges of employment,

 because    of    such   individual's   age."      29   U.S.C.   § 623(a)(1).

 Robinson alleges in this claim that the Town took actions against

 him based on his age that, by creating a hostile work environment,

 caused his constructive discharge, notwithstanding that he, at

 least formally, left the Department by retiring.

             We follow the parties and the District Court in analyzing

 the District Court's grant of summary judgment to the Town on this

 claim pursuant to the burden-shifting framework that the Supreme

 Court set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792

 (1973).    See Santangelo, 785 F.3d at 69-71 (assessing whether the

 plaintiff's ADEA claim for discrimination in employment survives

 summary judgment under the McDonnell Douglas framework).3                 That


       3Although the Supreme Court "has not definitively decided
 whether the evidentiary framework of [McDonnell Douglas] utilized
 in Title VII cases is appropriate in the ADEA context,"
 Soto-Feliciano v. Villa Cofresí Hotels, Inc., 779 F.3d 19, 23 (1st
 Cir. 2015) (citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167,
 175 n.2 (2009)), this Circuit "has long applied the McDonnell
 Douglas framework to ADEA cases," id. (quoting Vélez v. Thermo
 King de P.R., Inc., 585 F.3d 441, 447 n.2 (1st Cir. 2009)).


                                     - 5 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     6 Date
                                Document 73 Filed:
                                             Filed 02/14/2020  Entry
                                                   02/14/20 Page 6 of ID:
                                                                      26 6317571



 framework requires the plaintiff, to survive summary judgment,

 first to provide evidence sufficient to permit a reasonable juror

 to find that a prima facie case of age discrimination under the

 ADEA has been established.         See Del Valle-Santana v. Servicios

 Legales de P.R., Inc., 804 F.3d 127, 129-30 (1st Cir. 2015).               To

 meet that burden, the plaintiff must provide evidence from which

 a reasonable juror could find that:           (1) he was at least forty

 years old; (2) his work was sufficient to meet his employer's

 legitimate expectations; (3) his employer took adverse action

 against him; and, depending on the alleged adverse action, (4) the

 employer refilled the position, thus demonstrating a continuing

 need for the plaintiff's services and skill.            See id.; see also

 Vélez    v. Thermo King de Puerto Rico, Inc., 585 F.3d 441, 447 (1st

 Cir. 2009).

             In the event that the plaintiff provides evidence that

 would permit a reasonable juror to find that he has made out the

 requisite prima facie case, "[t]he burden of production then shifts

 to the employer 'to articulate a legitimate, non-discriminatory

 reason for its decisions.'"          Vélez, 585 F.3d at 447 (quoting

 Arroyo-Audifred v. Verizon Wireless, Inc., 527 F.3d 215, 219 (1st

 Cir.    2008)).    If   the   employer   meets   that   burden,    then   the

 plaintiff, to survive summary judgment, must provide evidence from

 which a reasonable juror could find that "the employer's proffered




                                     - 6 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     7 Date
                                Document 73 Filed:
                                             Filed 02/14/2020  Entry
                                                   02/14/20 Page 7 of ID:
                                                                      26 6317571



 reason is actually a pretext for discrimination."               Mesnick v. Gen.

 Elec. Co., 950 F.2d 816, 823 (1st Cir. 1991).

             To satisfy this burden with respect to pretext, the

 plaintiff must "elucidate specific facts which would enable a jury

 to find that the reason given" by the defendant for the adverse

 employment action "is not only a sham, but a sham intended to cover

 up the employer's real motive:                 age discrimination."          Soto-

 Feliciano, 779 F.3d at 25 (quoting Mesnick, 950 F.2d at 824).                  At

 this stage of the analysis, the "'focus must be on the perception

 of the decisionmaker,' that is, whether the employer believed its

 stated reason to be credible."           Mesnick, 950 F.2d at 824 (quoting

 Gray v. New Eng. Tel. & Tel. Co., 792 F.2d 251, 256 (1st Cir.

 1986)).

             We may assume that -- despite the District Court's

 contrary ruling -- the record would permit a reasonable juror to

 find   that    Robinson    made    out     a    prima   facie    case   of     age

 discrimination in employment, including that he demonstrated that

 there is a genuine issue of triable fact as to whether he was

 constructively discharged.        The reason we may do so is that, as we

 will explain, Robinson has failed to identify evidence in the

 record from which a reasonable juror could find that the Town's

 asserted legitimate, nondiscriminatory reason for acting toward

 him as it did was a pretext for age discrimination.




                                     - 7 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     8 Date
                                Document 73 Filed:
                                             Filed 02/14/2020  Entry
                                                   02/14/20 Page 8 of ID:
                                                                      26 6317571



             The Town asserts that it acted as it did in part due to

 its concerns about Robinson's performance as Fire Chief, which

 included concerns about his management style and morale issues

 within the Department.       Robinson refers in his recitation of the

 facts in his brief to us that he received a positive performance

 review in 2012 -- and thus years before his retirement -- from the

 Town Administrator, Rocco Longo.         He also refers in that portion

 of his brief to the fact that he had received no other reviews in

 the years since.     But, Robinson fails to develop an argument as to

 why the evidence in the record that supports those particular

 assertions regarding his past performance reviews -- or any other

 evidence in the record -- suffices to permit him to meet his burden

 at this stage of the litigation to show that the Town's asserted

 concerns about his performance as Fire Chief were pretextual.

 Instead, Robinson focuses his attention on the other reason that

 the Town asserted for having acted toward him as it did, which is

 that the Town was concerned that he had violated the state's

 conflict of interest laws while serving as Fire Chief.

             We assume that Robinson's choice to focus only on that

 latter asserted reason by the Town does not doom his challenge to

 the grant of summary judgment, and, we note, the Town does not

 argue that it does.       But, even on that assumption, he still, to

 survive summary judgment, must satisfy his burden to show that the

 evidence creates a genuine issue of disputed fact as to pretext


                                     - 8 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     9 Date
                                Document 73 Filed:
                                             Filed 02/14/2020  Entry
                                                   02/14/20 Page 9 of ID:
                                                                      26 6317571



 with respect to the Town's asserted concerns about his violation

 of those conflict of interest laws.            And, we will explain, he has

 not done so.

             In challenging as pretextual this asserted reason for

 the Town's actions toward him, Robinson argues that the record

 suffices to permit a reasonable juror to find that he had complied

 with the state's conflict of interest laws that the law firm's

 report addresses.       But, with respect to pretext, the question is

 "whether the employer believed its stated reason to be credible,"

 id. (citing Gray, 792 F.2d at 256), not whether Robinson in fact

 violated the state's conflict of interest laws.              See Ronda-Perez

 v. Banco Bilbao Vizcaya Argentaria-P.R., 404 F.3d 42, 45 (1st Cir.

 2005) (explaining that the plaintiff must show that his termination

 was something more than an "unusual act" or a "business error,"

 and that "'pretext' means deceit used to cover one's tracks").

 Thus, this aspect of Robinson's challenge to the grant of summary

 judgment against him on this ADEA claim is not persuasive.

             We   move   on,   then,    to     consider   Robinson's   apparent

 contention -- though cursorily made -- that there is a genuine

 issue of triable fact as to pretext due to the way that the law

 firm conducted its investigation into his possible violation of

 the state's conflict of interest laws, on which its report finding

 evidence of such violations was based.            Robinson is right that an

 employer may be deemed to have acted pretextually if it relies for


                                       - 9 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     10
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  10 of ID:
                                                                        26 6317571



  its     actions    toward     an     employee    on    the     conclusions      of   an

  investigation that the employer knows to have been a sham.                           See

  Vélez, 585 F.3d at 450 n.4 (analyzing record evidence to determine

  whether an investigation was a sham).                 But, we are not persuaded

  by Robinson's arguments (to the extent that he develops them) that

  the record, considered as a whole, provides a supportable basis

  from which a reasonable juror could find that the law firm's

  investigation lacked integrity, let alone that the Town knew that

  it did.

              Robinson first focuses on the fact that the record

  supportably       shows      that    the   law    firm       that    conducted       the

  investigation did not interview him.              The undisputed record shows,

  however, that the law firm did not interview Robinson due to a

  combination       of     factors    that   included      the    unavailability        of

  Robinson's        attorney     for     a   month-long        period       during     the

  investigation into his conduct and Robinson's departure from a

  scheduled interview after the law firm had declined to authorize

  him to record the interview.           Thus, there is no basis in the record

  from which a reasonable juror could find that the law firm was not

  interested in obtaining Robinson's side of the story, let alone

  that the Town knew that it was not.              See Riggs v. AirTran Airways,

  Inc., 497 F.3d 1108, 1119 (10th Cir. 2007).

              Robinson also calls attention to the fact that the record

  shows    that     Town    officials     were    involved       in   the   law   firm's


                                          - 10 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     11
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  11 of ID:
                                                                        26 6317571



  investigation.     The record reveals, in this regard, that, prior to

  reviewing a draft of the law firm's report, Town officials provided

  copies of Robinson's contract and the Town's Charter provisions

  referenced in the contract's section on termination for good cause

  to the law firm.     The record further reveals that, after reviewing

  a draft of the law firm's report, Town officials corrected a

  reference in that draft to who had served as Captain in the

  Department at a particular time, requested that the conclusions in

  the report be framed as opinions, and instructed that the report

  could include "may" or "appear" if the investigators were "not

  sure" about any conclusions.

              But, we are aware of no authority that indicates that

  limited involvement by Town officials of that sort -- none of which

  even arguably took the form of directing the law firm to reach

  conclusions that its findings could not support -- would suffice

  to permit a reasonable juror to find that the investigation was

  rigged and that the Town knew it.           Nor does Robinson purport to

  identify any such precedent or point to any evidence in the record

  to show that such involvement by Town officials -- or any of their

  other actions related to the law firm's investigation -- violated

  any written or unwritten policies or regulations for conducting

  such an investigation.        See, e.g., Kendrick v. Penske Transp.

  Servs., Inc., 220 F.3d 1220, 1230 (10th Cir. 2000) (noting the

  relevance in the pretext analysis of evidence that the "defendant


                                     - 11 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     12
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  12 of ID:
                                                                        26 6317571



  acted contrary to an unwritten policy or contrary to company

  practice when making the adverse employment decision").

              We   recognize    that,    as   Robinson    points    out,    the

  undisputed record shows that the defendants offered to help the

  law firm "wade through" documents in preparing its report.               But,

  the record does not provide support for a reasonable juror to find,

  based on the evidence in the record of that offer or based on any

  other evidence in the record, that the law firm's conclusions in

  the report were based on records that the defendants cherry-picked.

              Finally, Robinson asserts that the record shows that the

  law firm did not ask questions about whether he favored one family

  member who worked in the Department, his niece, even though the

  law firm's report concluded that the evidence could support a

  finding that he had used his position to secure unwarranted

  privileges or exemptions for her that were not available to

  similarly situated individuals.          Robinson notes, too, that the

  lawyer who oversaw the investigation for the law firm stated in

  his deposition that he could not make a determination of favoritism

  without knowing how the Fire Chief treated individuals outside of

  his family.

              But, even if a reasonable juror could find that the law

  firm erred by not asking the right questions to support one of its

  numerous findings that Robinson had committed conflict of interest

  violations, Robinson points to no evidence that indicates that the


                                     - 12 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     13
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  13 of ID:
                                                                        26 6317571



  Town knew that the law firm may have erred in this way.                      Nor does

  he point to any evidence that the law firm lacked sufficient

  evidence to support the other findings in the report, which

  concluded     that    Robinson's      involvement       in    employment      matters

  related to his family in and of itself could have constituted a

  violation of the state's conflict of interest laws.                      Nor, finally,

  is it so clear that the conflict of interest laws permitted such

  involvement     by    him     in   personnel    matters      that    a    juror   could

  reasonably find that the Town could not have relied on the report's

  findings in that regard other than as a pretext for discrimination.

                Robinson does also suggest at one point in his brief

  that there is evidence from which a reasonable juror could find

  that   the    Town    acted    with   age-based    discriminatory           animus   in

  consequence of evidence in the record that could support a finding

  that Town officials had made repeated suggestions that he retire.

  The evidence reveals that two of those suggestions were made prior

  to   the     Town    having    retained   the     law     firm      to   conduct     the

  investigation into his potential violation of the conflict of

  interest laws and that the third suggestion was made while that

  investigation was ongoing and thus before the law firm issued the

  report with its findings.

                There is no evidence in the record to suggest, however,

  that the law firm was aware that the suggestions for him to retire

  were made prior to the initiation of the investigation or issuance


                                         - 13 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     14
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  14 of ID:
                                                                        26 6317571



  of the report.     Thus, we do not see how the evidence that those

  suggestions were made to Robinson creates a genuine issue of

  material fact as to whether the Town's asserted concerns about his

  violation of the state's conflict of interest laws were merely a

  pretext for discrimination.        By Robinson's own account, the Town

  had not taken actions sufficient to result in his constructive

  discharge until after the law firm's report had issued.            There is,

  accordingly, no basis in the record for a juror reasonably to

  conclude that the Town responded as it did to the findings by the

  law firm -- which, as we have explained, Robinson fails to show

  were the product of a sham investigation -- out of age-based animus

  rather than, as the Town asserts, a concern about what they showed

  about Robinson's conduct in office.4

              Thus, even considering the record as a whole, we do not

  see how it suffices to permit a reasonable juror to find that the

  investigation into Robinson's compliance with the state's conflict

  of interest laws was a sham or that the Town relied on a report by


        4 Robinson separately asserts, apparently pursuant to
  Massachusetts General Laws Chapter 151B, that he was impermissibly
  retaliated against by the defendants for having reported in 2014
  -- and thus before the initiation of the law firm's investigation
  into his violation of the state's conflict of interest laws --
  that his niece had been subjected to gender-based discrimination
  while an employee of the Department.      But, Robinson does not
  develop any argument that the fact that the law firm's
  investigation into his possible violation of those laws commenced
  thereafter itself calls into question the integrity of the
  investigation or of the report that the law firm issued based on
  that investigation.


                                     - 14 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     15
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  15 of ID:
                                                                        26 6317571



  that law firm that it knew to be a sham.          Accordingly, Robinson's

  attempt to satisfy his burden with respect to pretext by casting

  doubt on the integrity of the law firm's investigation and report

  fails.

              Robinson also tries to make the case for meeting his

  burden as to pretext in another way. He argues that the undisputed

  record shows that the Town replaced him, following his retirement,

  with a younger, less-qualified employee, who received higher pay,

  and that the circumstances of his replacement show that the Town's

  claimed reliance on his misconduct for the various adverse actions

  that Robinson alleges that it took against him was a pretext for

  age discrimination.

              Robinson points out that the undisputed record shows

  that he had a Bachelor of Science in Fire Administration; thirteen

  years of experience at the Department, during which time he had

  served as the Fire Chief, a fire officer, and an inspector; and

  Emergency Medical Technician certifications.              By contrast, he

  rightly asserts, the undisputed record shows that the person who

  replaced him as the Fire Chief following his retirement was about

  ten years younger, was licensed only as an Emergency Medical

  Technician, did not have a fire officer or inspector license, and

  became credentialed as a fire chief only once he had obtained the




                                     - 15 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     16
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  16 of ID:
                                                                        26 6317571



  position for the Town.5        In addition, Robinson asserts that the

  evidence, when viewed in the light most favorable to him, indicates

  that the Town changed the job qualifications for Fire Chief from

  having a master's degree when Robinson was hired to requiring only

  a high school diploma when his replacement was hired.

                 But, "[q]ualifications are notoriously hard to judge"

  and proving pretext through relative qualifications is an "uphill

  struggle" for the plaintiff.       Rathbun v. Autozone, Inc., 361 F.3d

  62, 74 (1st Cir. 2004).      Thus, "in the absence of strong objective

  evidence (e.g., test scores), proof of competing qualifications

  will seldom, in and of itself, be sufficient to create a triable

  issue     of   pretext."   Id.   (requiring    a   "stark"   difference    in

  qualifications, id. at 75).         Given that the record provides no

  basis for a reasonable juror to find that the law firm's report

  identifying his possible violations of the state's conflict of

  interest laws was a sham, we fail to see how the evidence in the

  record that would permit a reasonable juror to find that the person

  who replaced Robinson as Fire Chief had fewer qualifications for

  that post when he assumed the position than Robinson had at the

  time that he left it would also permit a reasonable juror to find




        5Robinson also asserts in his Rule 56.1 motion and on appeal
  that his replacement's highest degree was a high school diploma,
  but he does not point to evidence in the record to support this
  contention.


                                     - 16 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     17
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  17 of ID:
                                                                        26 6317571



  that the Town's asserted legitimate, nondiscriminatory reason for

  its alleged constructive discharge of him was pretextual.

               We note, too, that even if Robinson were right that the

  record suffices to support a finding that the Town changed the

  qualifications after he retired to no longer require the Fire Chief

  to have a master's degree, the undisputed record shows that

  Robinson himself did not have such a degree when he was named the

  Fire Chief.      Thus, this aspect of the record cannot support

  Robinson's    contention    that   the   Town's   alleged   change   in   the

  qualifications supports an inference of pretext.

               Robinson's last ground for challenging the grant of

  summary judgment against him on this ADEA claim appears to be that

  the record shows that the Town had decided to terminate his

  employment by the time that he retired.            We may assume that the

  record would permit a reasonable juror to find that Robinson was

  constructively discharged and thus that he did not terminate his

  employment voluntarily when he retired.           But, the evidence in the

  record that would suffice to support that finding does not suffice

  to create a genuine issue of triable fact as to whether the Town's

  asserted reason for acting toward him as it did was a pretext for

  discriminating against him based on his age.            Thus, the evidence

  that Robinson highlights to show that the Town wanted to terminate

  him at the time that he retired -- evidence that includes earlier

  suggestions by Town officials that he retire -- fails to support


                                     - 17 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     18
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  18 of ID:
                                                                        26 6317571



  his challenge to this aspect of the grant of summary judgment

  against him.     For this reason, too, therefore, his challenge to

  the grant of summary judgment to the Town on this claim fails.

                                        IV.

              Robinson separately claims that, in violation of the

  ADEA, the Town fired him in retaliation for his efforts to address

  the age discrimination to which he contends that he was subject.

  See 29 U.S.C. §§ 623(a),(d).         Like the District Court, we follow

  the McDonnell Douglas framework in analyzing whether this claim

  survives summary judgment, "albeit with slight modifications to

  account   for   the    retaliation    claim's       distinct    focus."   Soto-

  Feliciano, 779 F.3d at 30 (quoting Mesnick, 950 F.2d at 827).

              Under     that   framework,     the    first   stage   requires   the

  plaintiff to "make a prima facie showing that (i) he engaged in

  ADEA-protected conduct, (ii) he was thereafter subjected to an

  adverse employment action, and (iii) a causal connection existed

  between the protected conduct and the adverse action."                        Id.

  (quoting Mesnick, 950 F.2d at 827).               If the plaintiff makes this

  prima facie showing, the burden shifts to the defendant to, as in

  the discrimination context, "offer a legitimate, non-retaliatory

  reason for the adverse employment action."             Id.     Finally, to rebut

  this showing, "the plaintiff must assume the further burden of

  showing that the proffered reason is a pretext calculated to mask

  retaliation."       Id. at 30-31 (quoting Harrington v. Aggregate


                                       - 18 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     19
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  19 of ID:
                                                                        26 6317571



  Indus.-Ne. Region, Inc., 668 F.3d 25, 31 (1st Cir. 2012)).                The

  plaintiff then must show, in order to fend off a grant of summary

  judgment against him, "more than that the defendants' asserted

  reason for taking adverse action against him was not the real

  reason.     He must show that the reason given was a cover for

  retaliation."     Id. at 32.

              Robinson predicates this retaliation claim on the formal

  complaint of age discrimination that he filed with the Town's Board

  of Selectmen in January of 2015.            He alleges that, due to this

  complaint, he suffered an array of retaliatory actions between

  January and March of 2015, which together created the hostile work

  environment that he alleges caused his constructive discharge.

              Under the applicable burden-shifting framework, to get

  past summary judgment on this claim, Robinson must show that there

  is a genuine issue of disputed fact as to the causal connection

  between his protected conduct and the Town's alleged retaliation.

  To make that causal connection, Robinson relies on the fact that

  the record shows that, after his filing of the January 2015

  complaint, the Board met and voted to terminate him, he was placed

  on paid leave, and he was called to a show cause hearing.

              A very close temporal proximity between an employer's

  knowledge of a protected activity and an adverse action can suffice

  to   support    an    inference   of   a    causal   connection     in   some

  circumstances.       See, e.g., Calero-Cerezo v. U.S. Dep't of Justice,


                                     - 19 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     20
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  20 of ID:
                                                                        26 6317571



  355 F.3d 6, 25 (1st Cir. 2004); Mesnick, 950 F.2d at 828.                         But, a

  reasonable juror could not, on this record, find based on timing

  alone that there was a causal connection between Robinson's January

  2015 complaint and any adverse actions that followed.

                 As we have noted, the Town asserts that it acted as it

  did toward Robinson, in significant part, due to concerns about

  his compliance with the state's conflict of interest laws for which

  the law firm's investigation provided support.                         The undisputed

  record shows, however, that the Town had hired the law firm to

  conduct its investigation into Robinson's compliance with those

  laws       before    he    had   filed   his    January    2015    complaint.        The

  undisputed record further shows that the law firm issued the report

  that concluded that the evidence sufficed to support a finding

  that       Robinson       had    violated    the     conflict     of   interest     laws

  immediately before the Town took the alleged adverse actions that

  ground his retaliation claim. In addition, Robinson fails to point

  to any evidence that the law firm that conducted the investigation

  knew       about    his    January   2015     complaint,    either     while   it   was

  conducting its investigation or while it was preparing the report.6


         6
         As we have noted, see supra text accompanying note 4,
  Robinson does also allege a claim of retaliation under
  Massachusetts General Laws Chapter 151B based on his 2014 report
  that his niece had been subjected to gender-based discrimination
  while working at the Department.     But, as we have also noted,
  Robinson does not contend that the law firm's investigation of his
  possible violation of the conflict of interest laws was a sham



                                              - 20 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     21
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  21 of ID:
                                                                        26 6317571



  Thus, given the intervening event of the report's issuance, we

  reject Robinson's attempt to meet his burden as to pretext based

  on timing alone.         See Twigg v. Hawker Beechcraft Corp., 659 F.3d

  987, 1001-02 (10th Cir. 2011) (finding, in analyzing a 42 U.S.C.

  § 1981 retaliation claim under the McDonnell Douglas framework,

  that       intervening   events   undermined   the   plaintiff's    temporal

  proximity argument); see also Clark Cty. Sch. Dist. v. Breeden,

  532 U.S. 268, 272 (2001) (per curiam) (noting that an employer

  "need not suspend previously planned [actions] upon discovering

  that a [discrimination] suit has been filed, and their proceeding

  along lines previously contemplated, though not yet definitively

  determined, is no evidence whatever of causality").7




  because it followed his having made that report of gender-based
  discrimination.
         7
         Robinson also claims that the Town violated the ADEA by
  failing to investigate and remedy the discrimination against him.
  Robinson first raised arguments on appeal about his failure to
  investigate claim under the ADEA in his reply brief, after stating
  in his opening brief, "Plaintiff is not appealing the dismissal"
  of his failure to investigate claim.      Thus, he has waived his
  challenge to the District Court's ruling that there is no
  affirmative duty to investigate under the ADEA unless Robinson
  proves his discrimination claim or the Secretary of Labor brings
  the suit on behalf of the employee. See Moffat v. U.S. Dep't of
  Justice, 716 F.3d 244, 255 (1st Cir. 2013) (citing N. Am. Specialty
  Ins. Co. v. Lapalme, 258 F.3d 35, 45 (1st Cir. 2001) ("There are
  few principles more securely settled in this court than the
  principle which holds that, absent exceptional circumstances, an
  appellant cannot raise an argument for the first time in a reply
  brief.")).


                                      - 21 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     22
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  22 of ID:
                                                                        26 6317571



                                       V.

               We turn, then, to the District Court's grant of summary

  judgment to the defendants on Robinson's state-law claims.             As we

  mentioned at the outset, the District Court had jurisdiction over

  these claims solely pursuant to its supplemental jurisdiction.

  See 28 U.S.C. § 1367.        That raises the question of whether we

  should address their merits or direct their dismissal without

  prejudice in the interests of comity.          See Wilber v. Curtis, 872

  F.3d 15, 22-23 (1st Cir. 2017). We review for abuse of discretion.

  Id. at 23.

               Notwithstanding that the federal-law claims have been

  dismissed, we may affirm the portions of a grant of summary

  judgment on remaining state-law claims "that are so plainly correct

  that no substantial question of state law is presented," id., as

  this course best serves "the interests of fairness, judicial

  economy, convenience, and comity," id. (quoting Desjardins v.

  Willard, 777 F.3d 43, 45-46 (1st Cir. 2015)).          Thus, we affirm the

  District Court's grant of summary judgment to the defendants on

  Robinson's state-law claim for age discrimination in employment

  under Massachusetts General Laws Chapter 151B            ("Chapter 151B"),

  given our conclusion with respect to Robinson's ADEA claim for age

  discrimination in employment that he has not provided evidence

  that would permit a reasonable juror to find that the defendants'

  legitimate, nondiscriminatory reason was pretextual.             See Bulwer


                                     - 22 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     23
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  23 of ID:
                                                                        26 6317571



  v.   Mount   Auburn   Hosp.,    46    N.E.3d   24,    32-33    (Mass.    2016).

  Similarly, we affirm the District Court's grant of summary judgment

  to the defendants on Robinson's state-law claim for retaliation

  based on his attempt to redress the alleged age discrimination

  under   Chapter   151B,   given   our    conclusion    in     connection   with

  Robinson's ADEA claim for retaliation that timing alone does not

  support a finding of a causal connection between his January 2015

  complaint for age discrimination and the actions taken against him

  that he contends resulted in his constructive discharge.                See Psy-

  Ed Corp. v. Klein, 947 N.E.2d 520, 530 (Mass. 2011) (citing federal

  case law that analyzes retaliation claims brought under the ADEA

  and explaining that a causal connection may be inferred based on

  temporal proximity, but that the plaintiff must still show that

  "the employer's desire to retaliate against the employee" was "a

  determinative factor in its decision to take adverse action"); see

  also Mole v. Univ. of Mass., 814 N.E.2d 329, 341 (Mass. 2004).               We

  affirm, too, the District Court's grant of summary judgment to the

  Town on his state-law claim under Chapter 151B for failure to

  investigate, as the same reasons that lead us conclude that

  Robinson has waived any challenge to the District Court's grant of

  summary judgment to the Town on his federal-law claim under the

  ADEA for failure to investigate lead us to conclude that he has




                                       - 23 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     24
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  24 of ID:
                                                                        26 6317571



  waived any challenge to the grant of summary judgment on the state-

  law variant of it that he brings.

              That still leaves for us to address the District Court's

  grant of summary judgment against Robinson as to the various state

  common-law claims that he brings, which are for breach of contract,

  intentional     interference      with    contractual      relations,      and

  defamation, as well as his Chapter 151B claim for retaliation based

  on his reporting of gender discrimination.              Robinson challenges

  those portions of the summary judgment ruling on various grounds

  that the defendants vigorously contest.           But, because "[n]eedless

  decisions of state law should be avoided both as a matter of comity

  and to promote justice between the parties, by procuring for them

  a surer-footed reading of applicable law," United Mine Workers of

  Am. v. Gibbs, 383 U.S. 715, 726 (1966), we follow a different

  course with respect to these claims than we have taken with respect

  to the other state-law claims that are before us.

              There is no analogue to any of these three state common-

  law claims in the federal-law claims that we have addressed.               Nor

  does our analysis of Robinson's ADEA retaliation claim, which is

  predicated on protected conduct by him that occurred in January of

  2015 (and thus once the law firm's investigation into his potential

  violation of the state's conflict of interest laws was already

  underway) necessarily bear on the issues presented by his Chapter

  151B   claim   of   retaliation   based     on   his   reporting   of   gender


                                     - 24 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     25
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  25 of ID:
                                                                        26 6317571



  discrimination in January of 2014 (which preceded the law firm's

  investigation).     Thus, rather than attempt to resolve the state-

  law issues that are in dispute between the parties as to these

  claims, we direct their dismissal without prejudice.

                                       VI.

              We affirm the District Court's grant of summary judgment

  on Robinson's federal-law claims under the ADEA, and on the state-

  law claims for discrimination, retaliation based on the 2015

  complaint of age discrimination, and failure to investigate.8              We


        8We note that, after Robinson filed this appeal, one of the
  defendants named in some of the state-law claims that he
  brings -- Rocco Longo -- passed away.     Because Robinson brings
  each of the state-law claims before us against at least one
  defendant other than Longo, his appeal of the grant of summary
  judgment on these claims is not moot.       Moreover, pursuant to
  Federal Rule of Appellate Procedure 43, this Court granted
  Robinson's motion to substitute Michael A. Maresco, the Town
  Administrator, as a defendant in place of Longo for all claims
  asserted against Longo in his official capacity.
         Robinson also moved to substitute Longo's estate as the
  defendant in place of Longo for all claims asserted against Longo
  in his personal capacity, and, in response, we ordered the
  defendants to file a status report advising the Court of their
  efforts to find a personal representative of Longo who could be
  substituted as a party on appeal under Federal Rule of Appellate
  Procedure 43(a). The defendants filed a status report in which
  they explained that no one had been appointed as the personal
  representative of Longo's estate, and, as of the time of this
  opinion's publication, neither party has identified a personal
  representative to be substituted for Longo as the defendant for
  any claims that Robinson brings against Longo in his personal
  capacity. The defendants now argue to us that, to the extent a
  defamation claim was brought against Longo in his personal
  capacity, it does not survive his death. Robinson does not address
  this contention in his briefing to us, and we thus treat as moot
  Robinson's appeal of the grant of summary judgment of that state-



                                     - 25 -
Case: 19-1155    Document: 34 Page:
         Case 1:16-cv-12560-NMG     26
                                DocumentDate Filed:02/14/20
                                         73 Filed   02/14/2020
                                                             Page Entry
                                                                  26 of ID:
                                                                        26 6317571



  vacate the District Court's grant of summary judgment on the state-

  law claims for retaliation based on Robinson's 2014 report of

  gender     discrimination,      breach      of    contract,     intentional

  interference with contractual relations, and defamation, and we

  direct the dismissal of these claims without prejudice.             No costs

  are awarded.




  law claim, to the extent that Robinson brings it against Longo in
  his personal capacity, just as we treat as moot Robinson's appeal
  of the grant of summary judgment of any other of Robinson's state-
  law claims that are before us on appeal to the extent that they,
  too, are brought against Longo in his personal capacity.


                                     - 26 -
